Claimant, a minor, sustained injuries to each foot, resulting in permanent partial disability. The award for reduced earnings was made, from which an appeal is taken on the ground that the award should have been a schedule award. The record discloses-that the carrier, at various hearings, waived this question, on one occasion specifically stating that the question involved was that of reduced earnings. Award unanimously affirmed, with costs to the State Industrial Board. Present-—-Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.